Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chen et al. (U.S. Patent Application Publication No. US 2011/0264235 A1).
With respect to Claim 1, Chen teaches a highly aligned and closely packed fiber assembly of hollow fibers (hollow fiber that generally extends in a longitudinal direction), wherein the average inner diameter of the fibers in the assembly is about 1 -100 µm and the average wall thickness of fibers is about 0.1-10 µm (the hollow fiber comprising a hollow cavity that extends along at least a portion of the fiber in the longitudinal direction and is defined by an interior wall, wherein the interior wall has an average thickness) (see abstract; Chen’s Claims 1 and 13-18; and [0043]). The inner diameter, 1-100 µm, in addition to the fiber thickness, 0.1-10 µm, surrounding the inner diameter would provide for an overall fiber diameter of 1.2-120 µm (1 µm + 0.1 µm + 0.1 µm = 1.2 µm; 100 µm + 10 µm + 10 µm = 120 µm), which anticipates the claimed fiber diameter of 5-30 µm (has an average fiber diameter of from 5 micrometers to 30 micrometers), and a product of the average thickness and the average fiber diameter 2 (0.1 µm x [1 µm + 0.1 µm + 0.1 µm] = 0.12 µm; 10 µm * [100 µm + 10 µm + 10 µm] = 1200 µm2), which anticipates the claimed product of the average thickness and the average fiber diameter of less than 100 µm2 (the product of the average thickness and the average fiber diameter is 110 square micrometers or less). Such disclosure of hollow fiber inner diameter and thickness constitutes a range of 0.2-99.6% ([0.25 x tt x [1 µm]2] / [0.25 x tt x (1 µm + 10 µm + 10 µm)2] = 0.2%; [0.25 x tt x [100 µm]2] / [0.25 x tt x (100 µm + 0.1 µm + 0.1 µm)2] = 99.6% (or 100% at one significant digit)), which also anticipates the claimed void fraction of 5% to 50%.
With respect to Claim 2, Chen teaches the average wall thickness of fibers is about 0.1-10 µm (see abstract; Chen’s Claims 1 and 13-18; and [0043]), which anticipates the claimed range of 3-10 µm (the average thickness of the interior wall is from 3 to 10 micrometers).
With respect to Claim 3, Chen discloses the average inner diameter of the fibers in the assembly is about 1-100 µm, more preferably about 15-25 µm, and most preferably about 20±2 µm, and the average wall thickness of fibers is about 0.1-10 µm (see abstract; Chen’s Claims 1 and 13-18; and [0043]). The inner diameter, 1 -100 µm, in addition to the fiber thickness, 0.1-10 µm, surrounding the inner diameter would provide for an overall fiber diameter of 1.2-120 µm (1 µm + 0.1 µm + 0.1 µm = 1.2 µm; 100 µm + 10 µm + 10 µm = 120 µm), which anticipates the claimed fiber diameter of IQ-25 µm (average fiber diameter is from 10 micrometers to 25 micrometers).
With respect to Claim 4, Chen teaches that the fiber assembly is composed of polyolefins (see Chen’s Claim 19, [0034], and [0044]).
With respect to Claim 5, Chen teaches that the fiber assembly is composed of a homopolymer, which is a thermoplastic composition (see Chen’s Claim 19, [0034], and [0044]).
With respect to Claim 6, Chen teaches that the fiber assembly is composed of polymers or a homopolymer (see Chen’s Claim 19, [0034], and [0044]). The additional feature of Claim 6 of optionally at least one additive is not expressly required by the claim.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Application Publication No. US 2001/0264235 A1) as applied to Claims 1-7 above, and further in view of Eric et al. (U.S. Patent Application Publication No. 2012/0088424 A1).
With respect to Claim 8, Chen teaches making hollow fibers but does not appear to expressly teach a nonwoven web. Erik teaches making items like diapers, wipes, and towels from nonwoven materials (see [0206]-[0208]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make nonwovens as taught by Erik in the process of making fibers as taught by Chen in order to construct disposable fabric products such as diapers, wipes, or towels (see Erik, [0206]-[0208]).
With respect to Claim 9, Chen teaches making hollow fibers but does not appear to expressly teach making an absorbent article including a substantially liquid impermeable layer, liquid permeable layer, and an absorbent core, wherein the substantially impermeable layer, liquid-permeable layer, or both include the nonwoven web. Erik teaches providing additives for respective imperviousness, permeability, and absorbency in diapers, wipes, and towels from nonwoven materials (see [0116] and [0206]-[0208]). It would have been obvious before the effective filing date of the claimed invention .

Response to Arguments
Applicant's arguments filed 4/10/2020 have been fully considered but they are not persuasive.
Applicant first argues that “. . . according to Chen, the fibers required and produced therein are ‘nano-sized fibers’ or ‘nanofibers’ . . . having an average diameter of not greater than about 1500 nanometers. (Chen at [0035]).” This argument has been considered but is not persuasive. Chen discloses the fibers having an average diameter of 15-25 µm (claim 15).
Applicant further argues that “. . . upon considering the teachings of Chen, a person skilled in the art would not consider increasing the average fiber diameter of the fibers disclosed therein to within the range of 5 micrometers to 30 micrometers as presently claimed.” ]).” This argument has also been considered but is not persuasive. As noted above, Chen discloses the fibers having an average diameter of 15-25 µm (claim 15).
Applicant further argues that “. . . the highly aligned, closely packed fiber assembly taught by Chen is actually a film, and not a fiber.” This argument has been considered but is not persuasive. An assembly of fibers is at least one fiber, which is no less than is required by the instant claims. Applicant appears to be arguing that the claims are directed to a single fiber. However, this is not the case. The Federal Circuit has repeatedly emphasized that the indefinite article "a" in a claim carries the meaning of "one or more" in open-ended claims containing open-ended transitional phrases.  See, e.g., Baldwin Graphic Systems v. Siebert (Fed. Cir. 2008).  Such is the case here.  The transitional phrase is open-ended and the claims recite "a fiber."  Since the initial indefinite article ("a") carries either a singular or plural meaning, the later references to the same fiber in a singular form merely reflect the same potential .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY W THROWER whose telephone number is (571)270-5517.  The examiner can normally be reached on 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LARRY W THROWER/Primary Examiner, Art Unit 1742